Exhibit 99.2 TERMINATION OF JOINT FILING AND SOLICITATION AGREEMENT May 6, 2015 Each of the undersigned is a party to that certain Joint Filing and Solicitation Agreement, dated April 20, 2015 (the “Group Agreement”). Each of the undersigned hereby agrees that the Group Agreement is terminated effective immediately. [Signature page follows] IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed as of the day and year first above written: JCP Investment Partnership, LP By: JCP Investment Management, LLC Investment Manager By: /s/ James C. Pappas Name: James C. Pappas Title: Managing Member JCP Investment Partners, LP By: JCP Investment Holdings, LLC General Partner By: /s/ James C. Pappas Name: James C. Pappas Title: Sole Member JCP Investment Holdings, LLC By: /s/ James C. Pappas Name: James C. Pappas Title: Sole Member JCP Investment Management, LLC By: /s/ James C. Pappas Name: James C. Pappas Title: Managing Member /s/ James C. Pappas James C. Pappas Individually and as attorney-in-fact for Edward M. Collie and Michael Sutton
